Citation Nr: 1132789	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 2004, for the grant of a 10 percent evaluation for pseudofolliculitis barbae, to include whether there was clear and unmistakable error (CUE) in the 1986 RO decision.

2.  Entitlement to a rating in excess of 10 percent for pseudofolliculitis barbae.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1979 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to an increased evaluation for pseudofolliculitis barbae.

In the December 2005 rating decision, the RO granted service connection for pseudofolliculitis barbae, effective October 18, 2004.  Thereafter, in February 2006, the Veteran entered a notice of disagreement as to the effective date assigned for the rating.  In January 2007, the Veteran claimed CUE in the previous 1986 rating decision issued prior to the award of service connection for pseudofolliculitis barbae.  As such, in the March 2007 statement of the case, the RO determined that there had been no CUE in the prior 1986 rating decision and that an earlier effective date was not warranted for service connection for pseudofolliculitis barbae.  In May 2007, the Veteran timely perfected his appeal to all issues addressed in the statement of the case.

In May 2007, the Veteran requested a personal hearing before the Board.  In January 2008, however, he withdrew that request in writing.  Therefore, the Board will proceed with the appeal.  See 38 C.F.R. § 20.704 (2010).

With regard to the Veteran's claim of entitlement to an earlier effective date, in September 2008, the Board remanded the claim for additional development.  The case now returns for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The issue of entitlement to an increased rating for pseudofolliculitis barbae is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The May 1986 rating decision was reasonably supported by the evidence of record at the time of issuance and was consistent with the laws and regulations then in effect. 

2.  Following the final May 1986 decision, the Veteran's claim for service connection for pseudofolliculitis barbae was first received on October 18, 2004. 

3.  In a December 2005 rating decision, the RO granted service connection for pseudofolliculitis barbae, effective October 18, 2004, the date of receipt of the application to reopen the service connection claim.


CONCLUSIONS OF LAW

1.  The May 1986 rating decision that denied the Veteran's claim of entitlement to service connection for pseudofolliculitis barbae was not clearly and unmistakably erroneous, and is final.  38 U.S.C.A § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.302, 20.1103 (2010). 

2.  The criteria for an effective date earlier than October 18, 2004, for a grant of service connection for pseudofolliculitis barbae, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

Regarding the CUE aspect of the Veteran's claim, the Board observes that the VCAA and implementing regulations do not apply because a motion based on CUE is not an application for benefits, but rather is a request for a revision of a prior decision.  As such, determinations as to the existence of CUE are based on the facts of record at the time of the decision challenged, and no further factual development would be appropriate.  See 38 C.F.R. §§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 682, 704   (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 1605, 149 L.Ed.2d 471 (2001).  Further, the RO adjudicated the Veteran's claim for CUE in the March 2007 statement of the case.

Pertinent to the remaining aspect of the Veteran's earlier effective date claim, he was provided with a VCAA letter in November 2004 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Thereafter, in a December 2005 rating decision, service connection for pseudofolliculitis barbae was granted.  Following the issuance of the decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  In August 2008, the Veteran was notified of the elements upon which an effective date was determined, and in April 2011, a supplemental statement of the case was issued as to that issue.

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel  has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490   (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the December 2005 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's claim.  However, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his claim, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis 

The Veteran contends that he is entitled to an earlier effective date for the award of service connection for pseudofolliculitis barbae because he filed an original claim for the condition in 1981 that has not yet been adjudicated and is thus still outstanding.  He further contends that his pseudofolliculitis barbae has been present since separation from service, and thus service connection should have been awarded from the day he separated from service.  He also alleges CUE in a 1986 rating decision because it did not accurately address the available evidence of record, namely, the service treatment records, which he contends clearly showed that his pseudofolliculitis barbae was a chronic condition.  He contends that because his pseudofolliculitis barbae was chronic in service, such a showing was enough to have been granted service connection in 1986.    

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155  (2007); Norris v. West, 12 Vet. App. 413 (1999). 

Although the Veteran contends that he filed a claim for service connection for pseudofolliculitis barbae in 1981 and that that claim is still pending, upon a thorough review of the claims file, it does not appear as though any claim was filed in 1981, or prior to February 1986.  The Veteran did separate from service in February 1981, and the separation was in fact due to the severity of his pseudofolliculitis barbae, however, there is simply no indication that any claim had been filed by the Veteran prior to February 1986.  The Board notes that further development to search for the contended application for benefits would serve no useful purpose, as there is no indication that any such filing would be at any other office, as the Veteran contends.  As such, the evidence reflects that the Veteran filed his original claim for service connection for pseudofolliculitis barbae at the RO on February 3, 1986.  Significantly, on that claim, the Veteran stated that he had not filed a claim with the VA prior to that date.  The claim was denied in a May 1986 rating decision.  The Veteran received notice of that decision in June 1986 and did not appeal that decision.  The Veteran applied to reopen his claim in February 1995.  In August 1995, the RO determined that new and material evidence sufficient to reopen the claim had not been submitted.  The Veteran received notice of that decision that same month and did not appeal the decision. 

Because the Veteran did not appeal either the May 1986 or August 1995 decisions within one year of receiving notification of the denial of the claims, both decisions became final one year after notification of the denials, unless the decisions are found to be based upon CUE. 

Under the provisions of 38 C.F.R. § 3.105(a) (2010), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242   (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993). 

The basic provisions of the law regarding service connection are the same today as they were at the time of the RO's 1986 decision.  38 U.S.C.A. § 310, 312, 313, 337 (West 1982); 38 C.F.R. § 3.303 (1986).

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. § 3.303(a) (1986).

The Board finds that at the time of the 1986 rating decision, the RO considered all of the evidence of record and applied the laws and regulations then in effect.  In this regard, there is no indication that the correct facts, as they were known at the time, were not before the adjudicator at the time the rating decision was promulgated.  Significantly, the Veteran's service treatment records were before the RO at the time of the 1986 decision.  That the RO did not discuss the records in detail is not of significance to the Board, as the review of those records was indeed undertaken.  Additionally, the RO considered the relevant and applicable laws.  Specifically, the RO reviewed the Veteran's statements and medical evidence received in connection with his claim and, applying the correct laws governing the evaluation of his claim for service connection, adjudicated his claim.  Significantly, the lack of any evidence of continuity of symptomatology since service was a factor that was considered to weigh against the claim.  Also of importance at the time, the Veteran had not submitted any records showing current treatment for the disability, as was requested in February 1986.  The Board points out that then, as is true presently, the Veteran's claimed disability was not one for which presumptive service connection would apply.  Furthermore, such decision does not contain any error that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo, supra. 

Relevant to the Veteran's contention that the RO did not consider all evidence available, the Board notes that, to the extent that the RO was in any way deficient in assisting the Veteran in the development of his claims, the Court has held that the failure to fulfill the duty to assist does not constitute CUE.  See Crippen, supra. Additionally, regarding his allegation that the RO misinterpreted the evidence of record at the time of the decision, the Court has determined that the mere misinterpretation of facts does not constitute CUE.  See Damrell, supra. 

Therefore, the Board finds that the 1986 rating decision issued prior to the award of service connection for pseudofolliculitis barbae were reasonably supported by the evidence of record at the time it was promulgated and was consistent with the laws and regulations then in effect.  There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Moreover, there is no indication that there was any error in such rating decision that compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To the extent that the Veteran may disagree with how the facts were weighed or evaluated by the RO in reaching its decision, the Board emphasizes that such disagreement with how the facts were weighed is insufficient to constitute CUE. 

For the foregoing reasons, the Board finds that the 1986 rating decision was reasonably supported by the evidence of record and correctly applied the laws and regulations then in effect such that the decision made was not clearly and unmistakably erroneous and revision or reversal is not warranted. 

Having determined that the May 1986 rating decision is final and does not contain CUE, the next relevant question is whether October 18, 2004, the effective date of service connection for the Veteran's pseudofolliculitis barbae, is appropriate.  The Veteran filed his application to reopen his previously denied claim for service connection for pseudofolliculitis barbae on October 18, 2004, and the claim was reopened by a December 2005 rating decision.  The proper effective date for an award based on a claim to reopen can be no earlier than the date on which the claim was received.  Where the award is based on a claim to reopen, only revision based upon CUE may result in the assignment of an earlier effective date for the appellant's award.  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. Aug. 18, 2006).  In this case, however, it has been determined that there was no CUE in the 1986 rating decision, and that all previous rating decisions are final.  Thus, the proper effective date of the award of benefits October 18, 2004, the date the application to reopen the previously denied claim was received.  38 C.F.R. § 3.400(r).  There is no indication that any claim, informal or otherwise, was received prior to that date.

As the preponderance of the evidence is against the claim for an earlier effective date of service connection, the "benefit-of-the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 


ORDER

The claim that the May 1986 RO decision contained CUE is denied.

An effective date earlier than October 18, 2004, for the award of service connection for pseudofolliculitis barbae is denied.



REMAND

Additional development is necessary prior to further disposition of the Veteran's claim for an increased initial rating for pseudofolliculitis barbae.

Pursuant to the September 2008 remand, the RO attempted to provide a VA examination for the Veteran despite his incarceration.  In that regard, the RO contacted C&P service in order to inquire as to whether the Veteran could be transported to the VA for a VA examination, or whether a fee-basis provider, VHA personnel, or prison medical providers could provide a VA examination of the Veteran.  In December 2009, C&P service responded that none of these options were available to the Veteran.  Specifically, the Veteran could not be transported to the VA in light of the VHS policy that mechanical restraints must be removed prior to entry into the facility, and such could not be accomplished, C&P service did not employ a fee-basis examiner who was willing to examine or take photographs of an incarcerated Veteran outside of a VHS facility, and sending a VA examiner to the prison was outside of the scope of a VA examiner's practice.  Further, the C&P service had previously determined that due to the specific skill set and training necessary to conduct a VA examination, a non-VA, prison physician was not qualified to conduct the examination in the alternative.  

However, in reviewing the claims file, it appears that there may remain the possibility that a prison physician take and send unretouched photographs of the Veteran's pseudofolliculitis barbae to the VA for further medical opinion, or to otherwise assist the VA in determining the Veteran's current disability picture.  In that regard, in November 2007, a prison physician, Dr. P., stated that if any further information was needed from him with regard to the Veteran's disability, he should be contacted.  In March 2009, the Veteran submitted a statement that he had recently been treated for his pseudofolliculitis barbae by Dr. P, and that Dr. P. had stated to him that he was available to speak with any examiner on the Veteran's behalf.  


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide any updated authorization forms necessary to allow the RO to obtain treatment records from the Hendry Correctional Institution.  Thereafter, the RO should attempt to obtain those records.  

2.  Contact Dr. P., or the current physician at the Hendry Correctional Institution, and request unretouched color photographs of the affected areas of the Veteran's skin, to include close front and bilateral views of the neck and face area traditionally associate with shaving, and/or any other pertinent information regarding the Veteran's current disability picture, at VA's expense.  See 21-1 MR, pt III, iv, ch. 3.A.11.d.

Once the unretouched color photographs of the Veteran's pseudofolliculitis barbae have been obtained and sent to the VA, and/or any other medical findings have been made by a prison physician, a VA examiner should prepare a medical advisory opinion addressing all of the relevant diagnostic criteria pertaining to the Veteran's skin condition.

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


